UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4977


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL GENE TERRELONGE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00229-RJC-DCK-1)


Submitted:   March 7, 2013                 Decided:   April 10, 2013


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra J. Barrett, Asheville, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael      Gene    Terrelonge         appeals         his   criminal         convictions

and sentence. We affirm.

                                               I

      Terrelonge      was     indicted         on       one   count      of    conspiracy       to

commit bank robbery (18 U.S.C. § 371), three counts of armed

bank robbery (18 U.S.C. § 2113), and three counts of brandishing

and possessing a firearm in furtherance of a crime of violence

(18   U.S.C.    § 924(c)).        Shortly          before      trial     was     scheduled      to

begin, Terrelonge’s court-appointed counsel moved to withdraw,

and   Terrelonge      moved       for    substitute           counsel.        The     magistrate

judge   assigned      to     conduct          pretrial         proceedings           denied    the

motions.

      Following a trial continuance, the magistrate judge held a

second hearing to consider counsel’s renewed motion to withdraw.

At    this   hearing,       Terrelonge             indicated        that       he     wished    to

represent himself. The magistrate judge denied the motion to

withdraw     and     ruled     that       Terrelonge            had      not        clearly    and

unequivocally        asserted           his    right          to      self-representation.

Terrelonge     appealed      the    issue          of    self-representation             to    the

district     court,       which     held       a     hearing        on     the       matter    and

thereafter     allowed      Terrelonge         to       represent        himself       with    his

counsel serving in a standby capacity.



                                               2
      Terrelonge        proceeded        to       trial        pro      se,      and      the     jury

convicted      him    on     all   counts.        Thereafter,             the    district        court

sentenced Terrelonge (who was again represented by counsel) to

744   months    in     prison.     The      sentence          is   comprised         of    60-month

concurrent terms for the conspiracy and bank robbery counts, a

mandatory consecutive sentence of 84 months for the first § 924

firearm count, and 300-month consecutive mandatory sentences for

both of the other § 924 firearm counts.

                                              II

      In challenging his convictions, Terrelonge argues that (1)

the     magistrate      erred      by    denying            his    pretrial          request       for

substitution      of    counsel       and     (2)      the     district         court      erred    by

finding that he knowingly and intelligently waived his right to

counsel. For the following reasons, we find that Terrelonge is

not entitled to relief under either of these theories.

      We review the denial of a motion for substitute counsel for

abuse     of    discretion,        focusing            on     three       factors:         (1)     the

timeliness      of     the    motion;       (2)       the     adequacy          of   the    court’s

inquiry    into       the    defendant’s          request;          and     (3)      whether       the

attorney/client conflict was so great that it had resulted in

total    lack    of    communication          preventing             an    adequate        defense,

United    States      v.     Perez,     661   F.3d          189,   191      (4th     Cir.       2011).

Having reviewed the record in this light, we are satisfied that

the   magistrate        judge      did      not       abuse       his     discretion.           First,

                                                  3
Terrelonge’s     request     for       substitute        counsel,    made   just     days

before trial was scheduled to begin, was untimely. Second, the

magistrate judge’s inquiry into Terrelonge’s complaint about his

counsel – which involved an ex parte examination of Terrelonge

and his counsel - was more than adequate. Finally, we find no

error in the magistrate judge’s determination that Terrelonge

was able to prepare an adequate defense with his counsel. On

this    latter      point,       we     note      that     the    magistrate       judge

acknowledged     that     there        was     “significant       conflict”     between

Terrelonge and his court-appointed counsel, J.A. 499, but held,

applying the appropriate legal standard, that the situation did

not    constitute    a    total       lack   of    communication       preventing      an

adequate defense, Supp. J.A. 2.

       We review a district court’s determination regarding waiver

of the right to counsel de novo, while reviewing the findings of

historical fact underlying that determination for clear error.

United States v. Bush, 404 F.3d 263, 270 (4th Cir. 2005). In

determining whether a defendant has properly exercised the right

to    self-representation         and    waived     the    right     to   counsel,     we

ascertain,   among       other    things,        whether    the     assertion   of   the

right to self-representation is (1) clear and unequivocal, and

(2) knowing, intelligent and voluntary. Id. at 271. Applying

this standard, we find no error.



                                             4
     Although        the        magistrate         judge        ruled        initially           that

Terrelonge’s request for self-representation was not clear and

unequivocal,       Terrelonge        clarified        his       request       in     subsequent

representations to the district court. Specifically, Terrelonge

appealed    the     magistrate       judge’s         ruling,       stating         that     he    no

longer intended to condition the assertion of his right to self-

representation       on    his    demand      for     another         lawyer       and    that    he

“unequivocally           wishe[d]       to     represent          himself.”          J.A.        63.

Moreover, after advising Terrelonge of the risks of proceeding

pro se, the district court sought to resolve any prior ambiguity

by   asking       Terrelonge        “very      simply”          whether       he     wished       to

represent himself, to which Terrelonge unequivocally responded

“yes.”     J.A.     50.     Further,         based     on       its     interactions             with

Terrelonge and its review of the record, the district court made

sufficient findings to support its conclusion that Terrelonge’s

assertion of the right to self-representation was knowing and

intelligent.

                                              III

     Terrelonge           also      challenges            his     sentence,              primarily

contending        that     the    district          court       procedurally             erred    by

imposing    consecutive          mandatory         sentences       for       each    of     his    §

924(c)     convictions.          Generally,          we     review       a     sentence           for

procedural     and       substantive         reasonableness.            United       States       v.

Hargrove,     701        F.3d    156,    160        (4th    Cir.        2012).       Procedural

                                               5
reasonableness          evaluates     the       method    used        to     determine    a

sentence, and substantive reasonableness examines the totality

of the circumstances to see whether the sentencing court abused

its discretion in concluding that the chosen sentence satisfies

the standards set forth in 18 U.S.C. § 3553(a). Hargrove, 701

F.3d    at   160-61.      Because     Terrelonge         did    not    object      to    his

sentence on this basis, our review is for plain error. United

States v. Lynn, 592 F.3d 572, 576-77 (4th Cir. 2010).

       Terrelonge is mistaken in his basic contention that the

§ 924(c)     sentences      should    not     run    consecutively.          As   we    have

explained: “There is no ambiguity in section 924(c). It states

that   whenever     a    person     commits      a   crime     of    violence     or    drug

trafficking crime and uses or carries a gun, the person shall be

sentenced to a prison term that runs consecutive to the person’s

sentence     for    the      underlying         crime     of        violence      or    drug

trafficking      crime     and    consecutive        to    all      other     sentences.”

United States v. Luskin, 926 F.2d 372, 376 (4th Cir. 1991); see

also United States v. Robinson, 404 F.3d 850, 862 (4th Cir.

2005) (holding that district court erred by running multiple

§ 924(c) sentences concurrently).

       Because     Terrelonge        was    convicted          of    three     counts    of

possessing and brandishing a firearm in furtherance of a crime

of violence based on three separate armed bank robberies, he was

subject under § 924(c) to a mandatory seven-year sentence for

                                            6
the   first    §   924(c)    conviction    followed     by    two    consecutive

twenty-five year mandatory sentences for the remaining § 924(c)

convictions, all to run consecutively to each other and to any

other sentence imposed. Accordingly, the district court did not

err, much less plainly err, by imposing consecutive sentences

for each of Terrelonge’s § 924(c) convictions.

                                     IV

      Based on the foregoing, we affirm Terrelonge’s convictions

and sentence. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   Court   and    argument    would   not   aid    the   decisional

process.

                                                                        AFFIRMED




                                      7